


Exhibit 10.6
NISOURCE INC.
FORM OF
CHANGE IN CONTROL AND TERMINATION AGREEMENT
NiSource Inc., a Delaware corporation ("Employer"), which as used herein shall
mean NiSource Inc. and all of its Affiliates, and [Insert Name] ("Executive")
hereby enter into a Change in Control and Termination Agreement as of [Insert
Date] (the "Effective Date"), which Agreement is hereinafter set forth
("Agreement").


WITNESSETH
WHEREAS, Employer considers the ability to attract and retain talented
management to be part of its corporate strategy and necessary in protecting and
enhancing the interests of the Employer and its shareholders. As part of this
strategy, Employer desires to retain Executive in its employment notwithstanding
any actual or threatened Change in Control; and
WHEREAS, Executive and Employer desire to enter into this Agreement pertaining
to the terms of Executive's employment in the event of any actual or threatened
Change in Control;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
1.Term. This Agreement shall begin on the Effective Date and shall continue in
effect until the date which is 24 months after the date on which either Employer
or Executive has given written notice to the other party of its or his election
to have this Agreement terminate ("Term").
2.Definitions. For purposes of this Agreement:
(a)"Affiliate" or "Associate" shall have the meaning set forth in Rule 12b-2
under the Securities Exchange Act of 1934.
(b)"Base Salary" shall mean Executive's monthly base salary at the rate in
effect on the date of a reduction for purposes of paragraph (g) of this Section,
or on the date of a termination of employment under circumstances described in
subsections 3(a) or (b) below, whichever is higher; provided, however, that such
rate shall in no event be less than the highest rate in effect for Executive at
any time during the Term.
(c)"Beneficiary" shall mean the person or entity designated by Executive, by
written instrument delivered to Employer, to receive the benefits payable under
this Agreement in the event of his death. If Executive fails to designate a
Beneficiary, or if no Beneficiary survives Executive, such death benefits shall
be paid:
(i)
to his surviving spouse; or

(ii)
if there is no surviving spouse, to his living descendants per stirpes; or





--------------------------------------------------------------------------------




(iii)
if there is neither a surviving spouse nor descendants, to his duly appointed
and qualified executor or personal representative.

(d)"Bonus" shall mean Executive's target annual incentive bonus compensation for
the calendar year in which the date of a termination of employment under
circumstances described in subsection 3(a) below occurs, under the NiSource Inc.
Corporate Incentive Plan or such other incentive bonus compensation plan then
maintained by Employer ("Annual Incentive Plan"); provided, however, that such
target annual incentive bonus compensation shall in no event be less than the
highest target annual incentive bonus compensation of Executive under any such
Annual Incentive Plan for any calendar year commencing during the Term.
(e)A "Change in Control" shall be deemed to take place on the occurrence of any
of the following events:
(1)    The acquisition by an entity, person or group (including all Affiliates
or Associates of such entity, person or group) of beneficial ownership, as that
term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, of
capital stock of NiSource Inc. entitled to exercise more than 30% of the
outstanding voting power of all capital stock of NiSource Inc. entitled to vote
in elections of directors ("Voting Power");
(2)    The effective time of (i) a merger or consolidation of NiSource Inc. with
one or more other corporations unless the holders of the outstanding Voting
Power of NiSource Inc. immediately prior to such merger or consolidation (other
than the surviving or resulting corporation or any Affiliate or Associate
thereof) hold at least 50% of the Voting Power of the surviving or resulting
corporation (in substantially the same proportion as the Voting Power of
NiSource Inc. immediately prior to such merger or consolidation), or (ii) a
transfer of a Substantial Portion of the Property, of NiSource Inc. other than
to an entity of which NiSource Inc. owns at least 50% of the Voting Power; or
(3)    The election to the Board of Directors of NiSource Inc. (the "Board") of
candidates who were not recommended for election by the Board, if such
candidates constitute a majority of those elected in that particular election
(for this purpose, recommended directors will not include any candidate who
becomes a member of the Board as a result of an actual or threatened election
contest or proxy or consent solicitation on behalf of anyone other than the
Board or as a result of any appointment, nomination, or other agreement intended
to avoid or settle a contest or solicitation). Notwithstanding the foregoing, a
Change in Control shall not be deemed to take place by virtue of any transaction
in which Executive is a participant in a group effecting an acquisition of
NiSource Inc. and, after such acquisition, Executive holds an equity interest in
the entity that has acquired NiSource Inc.




--------------------------------------------------------------------------------




(f)"Good Cause" shall be deemed to exist if, and only if Employer notifies
Executive, in writing, within 60 days of its knowledge that one of the following
events occurred:
(1)    Executive engages in acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance, in each case that results in substantial harm to Employer; or
(2)    Executive is convicted of a criminal violation involving fraud or
dishonesty.
(g)"Good Reason" all be deemed to exist if, and only if;
(1)    a significant diminution in the nature or the scope of Executive's
authorities or duties;
(2)    there is a significant reduction in Executive's monthly rate of Base
Salary and his opportunity to earn a bonus under an incentive bonus compensation
plan maintained by Employer or his benefits; or
(3)    Employer changes by 50 miles or more the principal location at which
Executive is required to perform services as of the date of a Change in Control.
(h)"Pension Plan" shall mean any Retirement Plan that is a defined benefit plan
as defined in Section 3(35) of the Employee Retirement Income Security Act of
1974, as amended ("ERISA").
(i)"Retirement Plan" shall mean any qualified or nonqualified supplemental
employee pension benefit plan, as defined in Section 3(2) of ERISA, currently or
hereinafter made available by Employer in which Executive is eligible to
participate.
(j)"Severance Period" shall mean the period beginning on the date Executive's
employment with Employer terminates under circumstances described in subsection
3(a) and ending on the date 24 months thereafter.
(k)"Substantial Portion of the Property of NiSource Inc." shall mean 50% of the
aggregate book value of the assets of NiSource Inc. and its Affiliates and
Associates as set forth on the most recent balance sheet of NiSource Inc.,
prepared on a consolidated basis, by its regularly employed, independent,
certified public accountants.
(l)    "Welfare Plan" shall mean any health and dental plan, disability plan,
survivor income plan or life insurance plan, as defined in Section 3(1) of
ERISA, currently or hereafter made available by Employer in which Executive is
eligible to participate.
3.Benefits Upon Termination of Employment.
(a)The following provisions will apply if a Change in Control occurs during the
Term, and at any time during the 24 months after the Change in Control occurs
(whether during or after the expiration of the Term), the employment of
Executive with Employer is terminated Employer




--------------------------------------------------------------------------------




for any reason other than Good Cause, or Executive terminates his employment
with Employer for Good Reason. In addition, the following provisions also will
apply if (i) a Change in Control occurs during the Term, (ii) Employer has
terminated Executive's employment other than for Good Cause during the year
prior to the Change in Control but after a third party and/or Employer had taken
steps reasonably calculated to effect a Change in Control and (iii) it is
reasonably demonstrated by Executive that such termination of employment was in
connection with or in anticipation of a Change in Control.
(1)    Employer shall pay Executive an amount equal to 24 times the sum of (a)
Executive's Base Salary plus (b) one-twelfth of his Bonus. Such amount shall be
paid to Executive in a lump sum within 60 days following the later of
Executive's termination of employment or a Change in Control.
(2)    Employer shall pay Executive an amount equal to the pro rata portion of
Executive's target annual incentive bonus compensation for the calendar year
under the Annual Incentive Plan then maintained by Employer, that is applicable
to the period commencing on the first day of such calendar year and ending on
the date of termination. Such bonus amount shall be paid to Executive in a lump
sum within 30 days after his date of termination of employment.
(3)    Executive shall receive any and all benefits accrued through the date of
termination of employment under any Retirement Plan, Welfare Plan or other plan
or program in which he participates at the date of termination of employment.
The amount, form and time of payment of such benefits will be determined by the
terms of such Retirement Plan, Welfare Plan and other plan or program. Further,
Executive's employment shall be deemed to have terminated by reason of
retirement without regarding to vesting limitations in all such plans and other
plans or programs not subject to the qualification requirements of Section
401(a) of the Internal Revenue Code of 1986 as amended ("Code"), under
circumstances that have the most favorable result for Executive thereunder for
all purposes of such Plans and other plans or programs. Any such payments shall
be paid to Executive in a lump sum within 30 days after his date of termination
of employment, or if a payment is not permitted at termination of employment
under the terms of the applicable plan or program, within 30 days after the
earliest permitted payment date under the plan or program, in accordance with
Section 409A of the Code.
(4)    If upon the date of termination of Executive's employment Executive holds
any options with respect to stock of Employer, all such options will immediately
become exercisable upon such date and will be exercisable for 200 days
thereafter (but not longer than, the regularly scheduled term of such options).
Any restrictions on stock of Employer




--------------------------------------------------------------------------------




owned by Executive on the date of termination of his employment will lapse on
such date.
(5)    In lieu of a contribution by Employer to, or a reimbursement to Executive
for, any coverage premiums and any other expenses payable by Executive during
the Severance Period under all Welfare Plans maintained by Employer in which he
and his spouse and other dependents were participating immediately prior to the
date of his termination, Employer will pay to Executive an amount equal to 130%
of such coverage premiums and expenses otherwise payable during the Severance
Period. Such amount shall be paid to Executive in a lump sum within 60 days
following Executive's termination of employment.
(6)    Executive shall receive outplacement services for a period commencing on
the date of termination of employment and continuing until the earlier to occur
of the Executive accepting other employment or 12 months after the date of
termination, in an amount not to exceed $25,000.
(7)    During the Severance Period, Executive shall not be entitled to
reimbursement for fringe benefits, including without limitation, dues and
expenses related to club memberships, automobile expenses, expenses for
professional services and other similar perquisites.
(b)If the employment of Executive with Employer is terminated by Employer or
Executive other than under circumstances set forth in subsection 3(a),
Executive's Base Salary shall be paid through the date of his termination, and
Employer shall have no further obligation to Executive or any other person under
this Agreement. Such termination shall have no effect upon Executive's other
rights, including but not limited to, rights under the Retirement Plans and the
Welfare Plans.
(c)Notwithstanding anything herein to the contrary, (1) in the event Employer
shall terminate the employment of Executive for Good Cause hereunder, Employer
shall give Executive at least thirty (30) days prior written notice specifying
in detail the reason or reasons for Executive's termination, and (2) in the
event Executive terminates his employment for Good Reason hereunder, Executive
shall give Employer at least 30 days prior written notice specifying in detail
the Good Reason conditions. If Employer cures such conditions, any subsequent
termination of employment by Executive will not be considered to be made for
Good Reason.
(d)This Agreement shall have no effect, and Employer shall have no obligations
hereunder, if Executive's employment terminates for any reason at any time other
than (i) during the 24 months following a Change in Control; or (ii) as
otherwise specifically set forth in Subsection 3(a).


(e)Notwithstanding anything to the contrary contained in this Agreement, in the
event that a Change in Control shall occur, and a final determination is made by
legislation, regulation,




--------------------------------------------------------------------------------




ruling directed to Executive or Employer, by court decision, or by independent
tax counsel selected by the Executive and approved by the Employer, that the
aggregate amount of any payment made to Executive (1) hereunder, and (2)
pursuant to any plan, program or policy of Employer in connection with, on
account of, or as a result of, such Change in Control ("Total Payments") will be
subject to the excise tax provisions of Section 4999 of the Code ("Excise Tax"),
or any successor section thereof, Executive shall be entitled to receive from
Employer one dollar less than the Total Payments otherwise payable to the
Executive that would constitute “parachute payments” under Section 4999 of the
Code (the "Reduced Amount"); provided, however that if, after payment of the
Excise Tax and any other federal, state, local, and other taxes imposed on the
Total Payments, the amount to be paid to the Executive would exceed the Reduced
Amount, the Executive shall receive the Total Payments. The Total Payments,
however, shall be subject to any federal, state and local income and employment
taxes thereon. For this purpose, Executive shall be deemed to be in the highest
marginal rate of federal, state and local taxes. In the event that the Executive
is paid the Reduced Amount, the reduction of the Total Payments shall be
determined in a manner that has the least economic cost to the Executive. If the
economic cost is equivalent, the Total Payments will be reduced in the inverse
order of when the Total Payments would have been made to the Executive until the
Reduced Amount is achieved.
4.Setoff. No payments or benefits payable to or with respect to Executive
pursuant to this Agreement shall be reduced by any amount Executive or his
spouse or Beneficiary, or any other beneficiary under the Pension Plans, may
earn or receive from employment with another employer or from any other source,
except as expressly provided in subsection 3(a)(6).
5.Death. If Executive's employment with Employer terminates under circumstances
described in subsections 3(a) or (b), then upon Executive's subsequent death,
all unpaid amounts payable to Executive under subsections 3(a)(1), (2) or (3) or
3(b), or Section 4, if any, shall be paid to his Beneficiary.
6.No Solicitation of Representatives and Employees. Executive agrees that he
shall not, during the Term or the Severance Period, directly or indirectly, in
his individual capacity or otherwise, induce, cause, persuade, or attempt to do
any of the foregoing in order to cause, any representative, agent or employee of
Employer to terminate such person's employment relationship with Employer, or to
violate the terms of any agreement between said representative, agent or
employee and Employer.
7.Confidentiality. Executive acknowledges that preservation of a continuing
business relationship between Employer and their respective customers,
representatives, and employees is of critical importance to the continued
business success of Employer and that it is the active policy of Employer to
guard as confidential certain information not available to the public and
relating to the business affairs of Employer. In view of the foregoing,
Executive agrees that he shall not during the Term and at any time thereafter,
without the prior written consent of Employer, disclose to any person or entity
any such confidential




--------------------------------------------------------------------------------




information that was obtained by Executive in the course of his employment by
Employer. This section shall not be applicable if and to the extent Executive is
required to testify in a legislative, judicial or regulatory proceeding pursuant
to an order of Congress, any state or local legislature, a judge, or an
administrative law judge or is otherwise required by law to disclose such
information.
8.Forfeiture. If Executive shall at any time violate any obligation of his under
Sections 7 or 8 in a manner that results in significant damage to the Employer
or its business, he shall immediately forfeit his right to any benefits under
this Agreement, and Employer shall thereafter have no further obligation
hereunder to Executive or his spouse, Beneficiary or any other person.
9.Executive Assignment. No interest of Executive, his spouse or any Beneficiary,
or any other beneficiary under the Pension Plans, under this Agreement, or any
right to receive any payment or distribution hereunder, shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind, nor may such interest or right to receive
a payment or distribution be taken, voluntarily or involuntarily, for the
satisfaction of the obligations or debts of, or other claims against, Executive
or his spouse, Beneficiary or other beneficiary, including claims for alimony,
support, separate maintenance, and claims in bankruptcy proceedings.
10.Benefits Unfunded. All rights under this Agreement of Executive and his
spouse, Beneficiary or other beneficiary under the Pension Plans, shall at all
times be entirely unfunded, and no provision shall at any time be made with
respect to segregating any assets of Employer for payment of any amounts due
hereunder. None of Executive, his spouse, Beneficiary or any other beneficiary
under the Pension Plans shall have any interest in or rights against any
specific assets of Employer, and Executive and his spouse, Beneficiary or other
beneficiary shall have only the rights of a general unsecured creditor of
Employer.
11.Waiver. No waiver by any party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed
by such other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.
12.Litigation Expenses. Following the occurrence of Change in Control, Employer
shall pay Executive's reasonable attorneys' fees and legal expenses in
connection with any judicial proceeding to enforce this Agreement, or to
construe or determine the validity of this Agreement or otherwise in the event
Executive is successful in one material claim in such litigation. Such
reimbursement shall occur by March 15 of the calendar year after the calendar
year in which such reimbursement obligation as finally determined.
13.Continuing Indemnification and Advancement of Expenses. Following the
occurrence of a Change in Control, to the full extent permitted by law, Employer
shall indemnify Executive against any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, arising




--------------------------------------------------------------------------------




by reason of Executive's status as a director, officer, employee and/or agent of
Employer. In addition, to the extent permitted by law, Employer shall advance or
reimburse any expenses, including reasonable attorney's fees, Executive incurs
in investigating and defending any actual or threatened action, suit or
proceeding for which Executive may be entitled to indemnification under this
Section 13. Executive agrees to repay any expenses paid or reimbursed by
Employer if it is ultimately determined that Executive is not legally entitled
to be indemnified by Employer.
14.Applicable Law. This Agreement shall be construed and interpreted pursuant to
the laws of Indiana.
15.Entire Agreement. This Agreement contains the entire Agreement between the
Employer and Executive and supersedes any and all previous agreements; written
or oral; between the parties relating to the subject matter hereof. For the
avoidance of doubt, if Executive becomes entitled to the benefits under this
Agreement, Executive shall not be eligible for any duplicative benefits under
any other agreement, offer letter, plan, program or policy. No amendment or
modification of the terms of this Agreement shall be binding upon the parties
hereto unless reduced to writing and signed by Employer and Executive.
16.No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer or provide
Executive with the right to continued Employment with Employer.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.
18.Severability. In the event any provision of this Agreement is held illegal or
invalid, the remaining provisions of this Agreement shall not be affected
thereby.
19.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives and successors.
20.Employment with an Affiliate. For purposes of this Agreement, (A) employment
or termination of employment of Executive shall mean employment or termination
of employment with Employer and all Affiliates, (B) Base Salary and Bonus shall
include remuneration received by Executive from Employer and all Affiliates, and
(C) the terms Pension Plan, Retirement Plan and Welfare Plan maintained or made
available by Employer shall include any such plans of any Affiliate of Employer.
21.Notice. Notices required under this Agreement shall be in writing and sent by
registered mail, return receipt requested, to the following addresses or to such
other address as the party being notified may have previously furnished to the
other party by written notice:


If to Employer:    NiSource Inc.
801 E. 86th Avenue
Merrillville, Indiana 46410




--------------------------------------------------------------------------------




Attention: Robert D. Campbell


If to Executive:    [Insert Name and Address]


22.409A Savings Clause. Employer and Executive intend that this Agreement be
interpreted in a manner that is compliant with Code Section 409A so that
Executive does not incur additional taxes or penalties under Code Section 409A.
If and to the extent that any payment or benefit under this Agreement is
determined by Employer to constitute "non-qualified deferred compensation"
subject to Code Section 409A and is payable to Executive by reason of
Executive's termination of employment, then (a) such payment or benefit shall be
made or provided to Executive only upon a "separation from service" as defined
for purposes of Code Section 409A under applicable regulations and (b) if
Executive is a "specified employee" (within the meaning of Code Section 409A and
as determined by Employer), such payment or benefit shall not be made or
provided before the date that is six months after the date of Executive's
separation from service (or Executive's earlier death). Any amount not paid in
respect of the six
month period specified in the preceding sentence will be paid to Executive in a
lump sum after the expiration of such six month period. Any such payment or
benefit shall be treated as a separate payment for purposes of Section Code 409A
to the extent Code Section 409A applies to such payments. Further, to the extent
any such payment is to be made because of a termination for Good Reason or
Change in Control under this Agreement, such Good Reason or Change in Control
event shall be interpreted in a manner consistent with the definition of “good
reason” or “change in control” for purposes of Code Section 409A.
IN WITNESS WHEREOF, Executive has hereunto set his hand, and Employer has
caused these presents to be executed in its name on its behalf, all on the _____
day of ________, 20___.
NISOURCE INC.
By:    ________________________________
Title:    President & CEO


EXECUTIVE


_______________________________________
[Name]




